52 F.3d 1122
311 U.S.App.D.C. 277
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Donna Diann HODGE, Appellant,v.Federico PENA, Secretary of Transportation, Appellee.
No. 94-5049.
United States Court of Appeals, District of Columbia Circuit.
March 23, 1995.

Before:  SILBERMAN, WILLIAMS, and ROGERS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This cause came to be heard on appeal from the United States District Court for the District of Columbia and was briefed and argued by counsel.  The issues have been accorded full consideration by the Court and occasion no need for a published opinion.  See D.C.Cir.R. 36(b).


2
Plaintiff's acquisition of an option (the opportunity to be reassigned to New York with her husband) may well have altered the "legal relationship" between plaintiff and defendant sufficiently to establish plaintiff the "prevailing party" for purposes of 42 U.S.C. Sec. 2000e-5(k) (1988).  See Farrar v. Hobby, 113 S.Ct. 566, 572-73 (1992).  However, even though an option may have substantial value in a case where (as here) the owner ultimately decides against exercise, we interpret the trial court's denial of fees as representing a judgment that the option acquired here was not of substantial value, so that the reasonable fee for the case was "no fee at all."  Id. at 575.  There was no abuse of discretion in such a conclusion.  Accordingly, it is


3
ORDERED AND ADJUDGED, by the Court, that the judgment of the district court is hereby affirmed.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.R. 41(a)(1).